Citation Nr: 1540889	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for lumbosacral strain, currently assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to February 1993.  
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The case was previously remanded by the Board for further development in April 2015.  The case has since been returned for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As noted by the Board in the April 2015 remand, the issues of whether new and material evidence has been received to reopen claims for service connection for a left shoulder disorder, bilateral knee disorder, and a sleep disorder were raised in January 2011 and March 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the issues of entitlement to service connection for a bilateral foot disorder, bilateral hand tremors, and a thoracic spine disorder, as well as entitlement to an increased rating for hypertension, were raised in the March 2015 statement, but have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and those issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's lumbosacral strain is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He also has not had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

In this case, the RO provided the Veteran with a notification letter in November 2009, prior to the initial adjudication of the claim in May 2010.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the Veteran's lumbar spine disability. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined in July 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the April 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment records and associated them with the electronic claims file and provided the Veteran with an adequate VA examination.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim adjudicated herein.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the Veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's lumbosacral strain is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In this case, the Veteran filed his current claim for an increased rating in October 2009. 

During a January 2010 VA spine examination, the Veteran complained of pain and stiffness of his low back.  He denied having any weakness, fatigability, lack of endurance, or bladder or bowel control problems.  He rated his pain as eight and one-half out of ten in severity during a flare-up of increased low back pain and between five to seven out of ten on a normal basis.  He related that his low back pain occasionally radiated upwards between his shoulder blades, and it occasionally radiated down both of his legs to just above his knees.  He denied the use of back braces or assistive devices.  He also denied having any prescribed bedrest or period of incapacitation in the past 12 months due to his low back disability.  The Veteran further denied any impediment to his activities of daily living due to his low back disability.  He further stated that his was able to perform his job.  

On examination, there was no heat, swelling, erythema, muscle spasms, atrophy, or costovertebral angle (CVA) tenderness.  Range of motion testing revealed forward flexion from 0 to 50 degrees, extension from 0 to 10 degrees, right and left lateral flexion from 0 to 15 degrees, and right and left lateral rotation from 0 to 25 degrees.  The Veteran complained of pain with forward flexion, extension, and right lateral rotation.  No additional limitation of motion was noted, and there was no painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability.  It was further noted that there was no loss of function with repetitive use.  

The January 2010 VA examiner noted that a July 2006 magnetic resonance imaging (MRI) study showed shallow subligamentous disc protrusion at L5-S1 which did not appear neurocompressive, facet inflammation, and a disc protrusion at L3-L4 without neurocompression.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the thoracolumbar spine without objective findings of radiculopathy.

A March 2010 private MRI of the lumbar spine showed no abnormalities at the L1-L2 or L2-L3 levels.  There was a broad-based posterior annular bulge at L3-L4 which resulted in a mild thecal sac compression in the midline, bulged into the neural foramina bilaterally, and contacted the exiting nerve roots or L3 nerve roots.  There was a mild annular bulge at L4-L5, which resulted in mild thecal sac compression in the midline.  There was mild disc space narrowing at L5-S1 with no other significant abnormalities at that level.  There was no evidence of disc herniation, central spinal stenosis, or subluxation.

In an April 2010 VA addendum opinion, the January 2010 VA examiner stated that there was no evidence that the Veteran had any type of DDD during service.  He noted that the Veteran had current findings of DDD and DJD that were consistent with natural aging.  He opined that the Veteran's subjective complaints were at least as likely as not related to his DDD and DJD and less likely as not related to his lumbar strain, which generally resolved without significant residuals. 

In a July 2010 VA addendum opinion, the January 2010 VA examiner opined that it was less likely as not that any decreased range of motion or any other limitation of motion of the lumbar spine was due to the service-connected lumbar strain disability. 

During a July 2011 VA spine examination, the Veteran described severe low back pain that he rated as seven to ten out of ten in severity and reported that he had stiffness in his low back.  He indicated that his low back pain radiated down either leg several times per month with some associated numbness to the quadriceps area.  He also noted that the shooting pain lasted 15 seconds and the associated numbness lasted up to two minutes.  The Veteran denied having any bladder or bowel dysfunction.  He stated that he had flare-ups and his back locked up for hours at a time, one to two times per month.  He rated his flare-ups of pain as a ten out of ten in severity, and he reported that it was relieved by bedrest for several hours or up to one day.  However, he denied having any incapacitating episodes.  He also stated that he had no relief with physical therapy or pain management in the past year.  The Veteran reported that he continued to work as a health technician and that his low back disability had no effect on his usual occupation.  He further denied any effect on his activities of daily living, and he stated that he had not been prescribed any bedrest during the last 12 months.  

On examination, the Veteran's gait was normal, and he did not require the use of assistive devices.  It was also noted that he did not wear a back brace.  A sensory examination was intact.  Range of motion testing of the thoracolumbar spine revealed forward flexion from 0 to 75 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 25 degrees, and right and left lateral rotation from 0 to 20 degrees.  Range of motion was limited by pain.  There were no muscle spasms, atrophy, or CVA tenderness.  The examiner also noted that there was no loss of function with repetitive use.  Diagnostic testing showed no evidence of fracture, spondylolisthesis, or other disease.  The examiner diagnosed the Veteran with DDD of the lumbar spine without objective findings of radiculopathy and a lumbar strain.

In a December 2011 VA treatment note, a primary care physician noted that the Veteran's chronic low back pain was stable.

In October 2012, the Veteran presented to a VA urgent care with complaints of increased low back pain.  He denied having any acute injury.  He reported that he normally took Naprosyn to control his pain, but stated that it was no longer effective.  On examination, he demonstrated tenderness in the right paralumbar muscles.  The examining physician diagnosed the Veteran with acute low back pain.  He was given a Toradol injection and directed to continue to take his prescribed pain medications.  

In a January 2013 VA treatment note, the Veteran complained of chronic low back pain.  He indicated that he used a lidocaine patch for his pain symptoms, and he indicated that he was interested in physical therapy.

In March 2013, the Veteran presented to VA urgent care with an acute exacerbation of his low back pain on the left side.  He described a constant, stabbing pain that radiated into his left buttocks.  He reported that he wore his lidocaine patch and he took his Naproxen per his routine; however, his pain did not improve.  He related that he worked in a lab and that he was on his feet all of the time, but he denied any obvious precipitating event that caused his pain to flare-up.  The examining physician noted that the Veteran probably had muscle spasms.

In a March 2013 VA rehabilitation consultation note, the Veteran was evaluated for chronic low back pain that had been present for many years.  The Veteran stated that his pain radiated into both legs approximately two times per month.  He indicated that he had sensations of shocking and numbness in his legs and that he had occasional leg weakness.  He described a stabbing or throbbing pain and he rated the severity as seven out of ten.  He denied having any bowel or bladder incontinence or saddle anesthesia.  The Veteran related that the pain was worse during the daytime or morning.  He indicated that rest, lidocaine patches, and Naprosyn helped to reduce his pain.  He also reported that he had been to urgent care three times in the past four months for severe low back pain, and he received injections of pain medication that alleviated his pain.  He reported that TENS units and physical therapy did not help in the past.  On examination, he demonstrated pain on flexion and extension, pain with right lumbar facet loading, and right lower lumbar paraspinal tenderness.  The examining physician noted that the Veteran had no "red-flag" neurological symptoms.

In July 2013, the Veteran reported to VA urgent care for a flare-up of low back pain.  He related that the pain occasionally radiated down his right and left legs, but he denied any bowel or bladder incontinence.  The diagnosis was low back pain and he was prescribed a muscle relaxant.

In a February 2014 VA treatment note, the examining physician indicated that the Veteran's chronic low back pain was stable.  He continued to use lidocaine patches on his low back.

During a July 2015 VA spine examination, the Veteran reported pain in his mid and low back.  He noted that he had muscle spasms of the back and indicated that, approximately every other day, he had pain in the low back that felt like an electric shock which radiated into his buttocks and down both of his legs to his calves.  He stated that when he had the "shock" pain in his back, he dropped whatever was in his hands and he became "locked" in whatever position that he was in until the pain goes away.  He stated that he was unable to move when he was in the locked position.  He also indicated that he could be locked in that position for several hours.

On examination, range of motion testing revealed forward flexion from 0 to 70 degrees, extension from 0 to 25 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 30 degrees, right lateral rotation from 0 to 25 degrees, and left lateral rotation from 0 to 30 degrees.  The examiner noted that the Veteran had a protuberant abdomen which may cause some decreased motion with flexion.  The examiner also indicated that the Veteran demonstrated pain on range of motion testing with forward flexion, extension, and right lateral flexion, but it did not result in or cause functional loss.  There was also no loss of function with repetitive use.  Pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time; however, the examiner noted that pain significantly limited the Veteran's functional ability during flare-ups.  There was no pain on weightbearing, and there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  In addition, the examiner noted that the Veteran had no guarding or muscle spasm of the thoracolumbar spine.  The examiner indicated that the Veteran had mild intermittent pain in the bilateral lower extremities that were a sign or symptom of radiculopathy of the sciatic nerve.  There was no ankylosis of the spine.  There were no other neurologic abnormalities related to the lumbar spine disability.  The examiner also noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.

The examiner diagnosed the Veteran with lumbosacral strain and DDD and DJD of the spine with sciatica.  He opined that the Veteran's thoracolumbar spine disability did not impact his ability to work.  In response, to the April 2015 Board remand directives, he also stated the following:

An opinion regarding if, when and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, is not one with literature support.  Based on the clinical presentation, examination findings and the Veteran's reports, I cannot opine (determine) without resorting to mere speculation, a more definite loss of function due to FLARE-UPS or repetitive use over time, except when said flare-ups occurs (sic) during examination.

In addition, the examiner opined that the observed back symptomatology, including limitation of motion and complaints of flare-ups and "locking up," is not at least as likely as not due to the Veteran's service-connected lumbosacral strain.  He noted that the Veteran's service treatment records indicated that he was treated for lumbar strain in August 1992 and stated that a muscle strain from 1992 would not cause the Veteran's current symptoms of flare-ups and "locking up."  He indicated that the Veteran could experience new lumbar strain symptoms which are more likely than not to occur due his DDD and DJD of the thoracolumbar spine.  He stated, "Individuals with DDD/DJD with nerve compression/involvement are more likely than individuals without those problems to have episodes of back pain, muscle spasms, and flare-ups."  Therefore, he opined that the Veteran's current back symptoms, including flare-ups and locking up are less likely than not due to his service-connected lumbar strain and more likely than not due to or caused by his nonservice-connected DDD/DJD with sciatica.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbosacral strain at any point during the appeal period.

The Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The Board does note that the Veteran was limited to 50 degrees of forward flexion during the January 2010 VA examination; however, the examiner opined that it was less likely as note that any decreased range of motion or any other limitation of motion of the lumbar spine was due the Veteran's service-connected lumbar strain.  Moreover, the remainder of the range of motion findings during this appeal period all demonstrate that he has had forward flexion greater than 60 degrees.  In fact, he had forward flexion from 0 to 75 degrees during the July 2011 VA examination and from 0 to 70 degrees during the July 2015 VA examination.  Therefore, the preponderance of the evidence shows that the Veteran's service-connected lumbosacral strain has resulted in forward flexion limited between 30 and 60 degrees.  

In addition, the aforementioned range of motion findings show that the Veteran's combined range of motion of the thoracolumbar spine has never been less than 120 degrees.  In fact, he had a combined range of motion of the thoracolumbar spine of 140 degrees on VA examination in January 2010, 180 degrees on VA examination in July 2011, and 200 degrees on VA examination in July 2015.

Furthermore, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although it was suggested that the Veteran may have muscle spasms during an acute exacerbation of lumbar pain in March 2013 and the Veteran reported that he had muscle spasms during the July 2015 VA examination, there has been no objective evidence of muscle spasms on examination throughout the appeal period.  In fact, the January 2010 VA examiner indicated that there were no spasms, and the July 2015 VA examiner specifically stated that there were no muscle spasms or guarding of the thoracolumbar spine.  Moreover, the January 2010 and July 2011 VA examiners reported that the Veteran had a normal gait, and the January 2010 VA examiner indicated that there was no deformity or malalignment.  Thus, even if the Veteran did have muscle spasms, they do not appear severe enough to result in an abnormal gait or abnormal spinal contour.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent evaluation, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, the January 2010, July 2011, and July 2015 VA examiners stated that the Veteran's range of motion was not additionally limited after repetitive motion.  The latter examiner also stated that pain does not result in or cause functional loss.  For these reasons, the Board finds that any functional impairment, as discussed above, is not the functional equivalent of forward flexion limited to 60 degrees or less to more nearly approximate the 20 percent criteria.

In addition, the July 2015 VA examiner opined that the observed back symptomatology, including limitation of motion and complaints of flare-ups and "locking up," is not at least as likely as not due to his service-connected lumbosacral strain.  He noted that the Veteran's service treatment records indicated that he was treated for lumbar strain in August 1992 and stated that a muscle strain from 1992 would not cause the Veteran's current symptoms of flare-ups and "locking up."  The examiner commented that the Veteran could experience new lumbar strain symptoms which are more likely than not to occur due his DDD and DJD of the thoracolumbar spine.  He stated, "Individuals with DDD/DJD with nerve compression/involvement are more likely than individuals without those problems to have episodes of back pain, muscle spasms, and flare-ups."  Therefore, he opined that the Veteran's current back symptoms, including flare-ups and locking up are less likely than not due to his service-connected lumbar strain and more likely than not due to or caused by his nonservice-connected DDD/DJD with sciatica.

In addition, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  There are no treatment records indicating that the Veteran was prescribed bed rest by any physician for his low back strain.  Moreover, the Veteran denied being prescribed bed rest on VA examination in January 2010, July 2011, and July 2015.  In fact, the July 2015 VA examiner indicated that he did not have intervertebral disc disease or incapacitating episodes.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether the Veteran is entitled to separate ratings for any neurological abnormalities resulting from his lumbosacral strain.  The January 2010 and July 2011 VA examiners indicated that there were no objective findings of radiculopathy, and during a March 2013 VA rehabilitation consultation, the examining physician noted that the Veteran did not have any "red-flag" neurological symptoms.  In addition, despite noting that he had mild intermittent pain in the bilateral lower extremities that was a sign or symptom of radiculopathy, the July 2015 VA examiner found there were no other neurological abnormalities or findings related to his thoracolumbar spine disorder.  The examiner also opined that the Veteran's current symptoms were not attributable to his service-connected lumbosacral strain, but rather to another nonservice-connected lumbar spine disability.  Moreover, the Veteran has denied having bowel or bladder problems on numerous occasions.  Therefore, a separate rating for neurological abnormalities is not warranted. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for the Veteran's lumbosacral strain; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbosacral strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's lumbar spine disability levels and symptomatology, including pain, limitation of motion, and functional loss.  As discussed above, there are higher ratings available under the relevant diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbosacral strain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).


ORDER

An evaluation in excess of 10 percent for a lumbosacral strain is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


